Citation Nr: 1449175	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  03-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected depression and lumbar spine disability. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected muscle tension headaches and depression. 

3.  Entitlement to an initial compensable evaluation for muscle tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded these claims in November 2012 so that the Veteran could be scheduled for a videoconference hearing.  This hearing was conducted by the undersigned Veterans Law Judge in May 2013.  A transcript of this hearing has been associated with the Veteran's claims file.

The Board again remanded the claims in July 2013 so that additional development of the evidence could be conducted.  To the extent possible, the directives of the remand were completed as concerning the current claim involving entitlement to an initial compensable rating for muscle tension headaches.  Accordingly, the Board finds that VA has substantially complied with the Board's remands with regard to this issue.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with).  As to the two service connection claims, as discussed below, such compliance is not shown to have occurred.  

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected depression and lumbar spine disability and for entitlement to service connection for hypertension, to include as secondary to service-connected muscle tension headaches and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

From September 15, 2008, the Veteran's service-connected muscle tension headaches disorder have been characterized by pain, some nausea and vomiting, resulting in prostrating attacks occurring on average once a month; the migraine disorder did not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating, but no higher, from September 15, 2008, for muscle tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8199 and 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for muscle tension headaches.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was afforded VA examinations in June 2009 and August 2013.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the headaches disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his increased rating claim has been satisfied.

The claimant was provided the opportunity to present pertinent evidence, he has provided hearing testimony, and several examinations have been conducted.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists. 

All relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

In the August 2009 rating action on appeal, the RO granted service connection and assigned a noncompensable rating for muscle tension headaches, effective September 15, 2008.  The RO utilized Diagnostic Codes 8199-8100.  Under 38 C.F.R. § 4.20, unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.124a, Diagnostic Code 8100, which pertains to migraine headaches.  The Veteran perfected an appeal of that decision.  

Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  50 percent is the maximum rating assignable under Diagnostic Code 8100.  

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

A June 2009 VA neurological disorders examination shows that the Veteran was seen in August 2008, at which time he found no relief using Zomig for his headaches.  The Veteran stated that he had headaches three to four days a week, and graded them in severity as a 6, on a scale from zero to 10.  They affected his temples and frontal regions.  Also noted was treatment in January 2009 at which time the Veteran complained of migraine headaches occurring two to three times a week.  Headaches, secondary to hypertension/stress was reported.  At the examination, the Veteran commented that most of his headaches occurred while at work when he was under stress.  These headaches occurred two to four times a week, lasted from five to 20 minutes, and vary intensity.  The location was noted to be mostly bitemporal or behind his eyes accompanied by nausea, some dizziness, and light hypersensitivity.  He described the severity of his headaches as becoming progressively worse since the onset of the disorder.  Medication did not seem to help his symptoms.  The examiner commented that the Veteran had weekly migraines over the past 12 months, which were not treated with continuous medication.  The use of medications, was however noted.  Less than half of the Veteran's headaches were noted to be prostrating, lasting for minutes.  Muscle tension headaches were diagnosed.  

A VA headaches disability benefits questionnaire report, dated in June 2012, includes diagnoses of migraine and tension headaches.  The Veteran's migraine and non-migraine headaches both reportedly occurred more than once a month.  It was also reported by the Veteran that he had very frequent prostrating and prolonged attacks of non-migraine headache pain.  In July 2013, the Board observed that it was unclear whether the manifestations of the service-connected muscle tension headaches could be distinguished from those related to the nonservice-connected migraine headaches.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Another examination was determined to be required.  

In the course of his May 2013 hearing, the Veteran claimed that his service-connected muscle tension headaches had essentially worsened, in that the headaches occurred about three to four times a week, and lasted from 35 minutes to one hour in duration.  He cited specific examples of headache exacerbations which caused him to miss work.  To this, the record includes notes from physicians which support this assertion.

A July 2013 VA neurology administrative note shows supplied diagnoses of headaches related to labile hypertension and migraine headaches.  The medical provider erroneously indicated that the migraine headaches were service connected.  

The Veteran was afforded a VA headaches examination in August 2013.  A history of migraine and tension headaches was reported.  The Veteran gave a history of first having headaches about three years earlier when he experienced anxiety.  The headaches would last approximately 30 minutes, and the pain was described as 7 of 10.  He added that they now occurred three to four times a week, sometimes causing him to miss work.  The symptoms improved with rest.  The examiner documented that the Veteran's headaches disorder caused him to experience constant headache pain, but that neither type of the cited headaches (i.e., tension or migraines) caused him to experience characteristic prostrating attacks of headache pain.  The examiner added that the symptoms associated with the Veteran's headaches were those associated with tension headaches, and that he did not appear to have migraine headaches, nor to have the typical associated finding of prostrating attacks, visual or auditory disturbances.  He also mentioned that the headaches typically lasted 30 minutes or less.  

An October 2013 VA outpatient primary care note shows that the Veteran was prescribed Toradol which did not help his symptoms and he continued to experience persistent headache pain with associated nausea and vomiting.  He also had continued photosensitivity which made it at times difficult to work.  Toradol was again prescribed.  

An October 2013 VA outpatient neurology note shows that the Veteran had a headaches disorder, described as multifactorial.  The headaches were described to include migraine, superimposed tension headaches and also headaches related to uncontrolled hypertension.  The headaches were noted to negatively affect his ability to perform his job.  

In summary, the medical and lay evidence (as comprehensively discussed above), throughout the entire appeal period, more nearly approximates a level of severity of the service-connected muscle tension headaches to warrant the assignment of a 30 percent rating.  The record includes diagnoses of both migraine and tension headaches and a VA examiner did not distinguish between the manifestations.  Thus, the Board has considered the manifestations of all reported headaches.  The Board finds a rating greater than 30 percent is not warranted at any time from September 15, 2008, forward, however, because, although the evidence includes histories of multiple migraines each month, the evidence does not suggest that the migraines last for prolonged periods or are completely prostrating or that the migraine disorder results in "severe economic inadaptability."  The Board acknowledges that the Veteran has reported some occupational impairment due to his migraines, and while he has been shown to have had to take leave from work due to his migraines, the frequency of such leave is not enough to equate to "severe economic inadaptability."  Thus, a rating of 30 percent, but no greater, is warranted from September 15, 2008, forward.

Extraschedular Considerations

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's headaches disability are contemplated by the applicable rating criteria as they consider the frequency and effect of headaches.  The Veteran has not identified any other manifestations.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating of 30 percent from September 15, 2008, forward for muscle tension headaches is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran claims that service connection for erectile dysfunction and hypertension is warranted as those conditions are either caused or aggravated by his various service-connected disabilities.  These issues were remanded in July 2013.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall.  

Pursuant to the Board's remand, the Veteran was afforded VA examinations in August 2013.  The examiner addressed causation, but failed to comment as to whether the claimed erectile dysfunction and hypertension had been "aggravated by" a service-connected disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claim folder to the examiner who completed the August 2013 VA examinations, or another appropriate examiner if that examiner is unavailable, for an addendum opinion.  If it is determined that the requested opinion cannot be provided without a new examination, the Veteran should be scheduled for an examination.  

The examiner should answer the following questions:  

(a)  Is it at least as likely as not (50 percent probability) that the erectile dysfunction was caused or aggravated (chronic worsening versus temporary flare-up) by his service-connected depression and/or lumbar spine disability; to include medications taken for either condition?  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of erectile dysfunction present (i.e., a baseline) before the onset of the aggravation.

(b)  Is it at least as likely as not that the Veteran's hypertension was caused or aggravated (chronic worsening versus temporary flare-up) by his service-connected depression or back disability?  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of hypertension present (i.e., a baseline) before the onset of the aggravation.

A clear rationale for all opinions is necessary, to include providing citations to pertinent factual findings and medical history, and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

2.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall, at 271.

3.  Thereafter, and following any other indicated development, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


